Citation Nr: 0635061	
Decision Date: 11/13/06    Archive Date: 11/27/06	

DOCKET NO.  04-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased evaluation for headaches with 
tic douloureux symptoms, status post head injury, currently 
evaluated at 30 percent.   

3.  Entitlement to a compensable evaluation for Bell's palsy. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefits 
sought on appeal.  The veteran had active service from June 
1987 to March 1990.  

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.


REMAND

In a February 2006 statement, the veteran requested an 
opportunity to appoint a new representative.  The RO 
responded to the veteran's request in February 2006 and 
provided him the appropriate form in order to select a 
representative.  However, in an April 2006 statement to the 
veteran's Congressional representative the veteran stated 
that the RO was to forward representation appointment forms, 
which he had not received.  

Because the failure to afford the veteran his right of 
representation could result in any BVA decision being 
vacated, 38 C.F.R. § 20.904(a), this matter should be 
addressed prior to final appellate review.

In addition, there appears to be additional private and VA 
medical records that are pertinent to the veteran's claims 
that have not been obtained.  In June 2006 the veteran 
returned an authorization and consent to release information 
to the VA in order for the RO to assist him in obtaining 
private medical records pertaining to his claim for service 
connection for PTSD from the Alliance Health Care Center.  
However, it does not appear that the RO requested these 
records.  In addition, at the veteran's personal hearing he 
testified that he had been to the emergency room on six 
occasions apparently since December 2005 and that two of 
those visits could have been to the VA emergency room.  
Transcript at 9-10.  The veteran also testified that he was 
receiving treatment from a Dr. Maxie at the Hattiesburg 
Clinic, but records of that treatment are also not associated 
with the claims file.  Since these records are relevant to 
the veteran's claims, and the VA is aware of the existence of 
these records, the VA's duty to assist the veteran includes 
obtaining these records. 

In addition, the veteran receives medical care from the VA.  
As such there are likely additional VA medical records that 
are not associated with the claims file since the last VA 
medical record is dated in June 2006.  The VA's duty to 
assist also includes obtaining VA medical records.  
Furthermore, additional VA medical records have been 
associated with the claims file that have not been considered 
by the RO since they were received after the issuance of the 
most recent Supplemental Statement of the Case.  Since the 
veteran did not waive his right to have the RO consider this 
evidence as an initial matter, this matter should be 
addressed by the RO prior to final appellate review.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should again provide the 
veteran with a VA Form 21-22 and 
information about "What Are Veterans 
Service Organizations and How They Can 
Help You?" in order to permit the 
veteran to designate an organization as 
his representative.  

2.  The RO should obtain and associate 
with the claims file records from the 
Alliance Health Care Center identified by 
the veteran in an authorization and 
consent to release information received 
in June 2006.

3.  The RO should contact the veteran and 
request that he identify and provide any 
necessary authorizations to permit the RO 
to obtain medical records pertaining to 
emergency room treatment he testified he 
received on multiple occasions since 
December 2005 and records from Dr. Maxie 
at the Hattiesburg Clinic.  

4.  The RO should obtain and associate 
with the claims file VA medical records 
pertaining to the veteran dated from 
June2006 to the present from the VA 
Medical Center in Jackson, Mississippi.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence, including the evidence associated with 
the claims file after the issuance of the most recent 
Supplemental Statement of the Case prior to the case being 
transferred to the Board.  If the benefits sought are not 
granted, the veteran, and any representative appointed by the 
veteran, should be furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

